Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda US 20060138359 A1 in view of Sakakibara US 20060060775 A1.

Regarding Claim(s) 1, Maeda teaches: A multi-beam apparatus comprising: 
a charged-particle source configured to generate a primary charged-particle beam; (Maeda source 1a)
and  5an aperture array comprising: a plurality of apertures configured to form a plurality of beamlets from the primary charged-particle beam; (Maeda figs. 2; apertures 9)
and a detector coupled to circuitry and configured to detect of at least a portion of the primary charged-particle beam irradiating the aperture array, (Maeda figs. 2; detection plates 11 combined with detector 14)
wherein the detector is 10disposed on a beam entrance side of the aperture array with respect to the primary charged- particle beam based on an operation mode. (Maeda figs. 2,7; detection plates 11 face towards the beam source, S1-S3,S6-S8.)
	Maeda does not adequately teach: wherein the detection is an accumulation of electric charge for a predetermined time based on an operation mode of the detector
	Sakakibara teaches: wherein the detection is an accumulation of electric charge for a predetermined time based on an operation mode of the detector (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])
	It would have been obvious to one of ordinary skill in the art to utilize the charge accumulation means of Sakakibara for the beam current detection of Maeda for the benefit of reducting signal noise (Sakakibara [0023]) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 


Regarding Claim(s) 11, Maeda teaches: A method of measuring beam current in a multi-beam apparatus, the method comprising: 
irradiating a primary charged-particle beam (Maeda figs. 2; apertures 9)
on an aperture array;  (Maeda figs. 2; apertures 9)
10detecting, using a detector positioned on a beam entrance side of the aperture array, electric charge based on an operation moder; (Maeda figs. 2; detection plates 11 face towards the beam source and combined with detector 14)
and adjusting at least one beam parameter of a plurality of beam parameters based on the detection. (Maeda [0052])
Maeda does not adequately teach: wherein the detection is an accumulation of electric charge for a predetermined time based on an operation mode of the detector
	Sakakibara teaches: wherein the detection is an accumulation of electric charge for a predetermined time based on an operation mode of the detector (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])
	It would have been obvious to one of ordinary skill in the art to utilize the charge accumulation means of Sakakibara for the beam current detection of Maeda for the benefit of reducting signal noise (Sakakibara [0023]) and since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 


Regarding Claim(s) 2, Maeda as modified by Sakakibara teaches: further comprising circuitry to measure  a current 15based on the electric charge accumulated by the detector. (Maeda [0039]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])

Regarding Claim(s) 12, Maeda as modified by Sakakibara teaches: further comprising measuring beam current based on the accumulated electric charge. (Maeda [0039]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])

Regarding Claim(s) 3, Maeda as modified by Sakakibara teaches: wherein the detector is coupled to circuitry to monitor the current of at least the portion of the primary charged-particle beam. (Maeda [0039])

Regarding Claim(s) 13, Maeda as modified by Sakakibara teaches: further comprising monitoring the beam current of at least 20the portion of the primary charged-particle beam. (Maeda [0039])


Regarding Claim(s) 4, Maeda as modified by Sakakibara teaches: wherein the detector is coupled to circuitry to detect at least one of a change in a position or in a size of at least the portion of the primary charged-particle beam. (Maeda [0056] – ‘intensity distribution of electron beams’)

Regarding Claim(s) 5, Maeda as modified by Sakakibara teaches: wherein the current of at least the portion of the primary charged-particle beam is used to determine a total current of the primary charged-particle beam. (Maeda [0039])


Regarding Claim(s) 6, Maeda as modified by Sakakibara teaches: wherein the detector comprises a plurality of current detectors configured to detect a change in at least one of a plurality of parameters of the primary charged-particle beam. (Maeda [0039])

Regarding Claim(s) 14, Maeda as modified by Sakakibara teaches: further comprising detecting change in at least one of a plurality of parameters of the portion of the primary charged-particle beam. (Maeda [0039])


Regarding Claim(s) 7, Maeda as modified by Sakakibara teaches: wherein the plurality of parameters comprises at least one of a beam position, a beam diameter, a beam current, a beam current density, or a uniformity of the beam current density. (Maeda [0039],[0056])


Regarding Claim(s) 8, Maeda as modified by Sakakibara teaches: wherein each of the plurality of current detectors is 35associated with at least one aperture of the aperture array. (Maeda [0039])

Regarding Claim(s) 9, Maeda as modified by Sakakibara teaches: wherein each of the plurality of current detectors is disposed on the aperture array. (Maeda [0039])

Regarding Claim(s) 15, Maeda as modified by Sakakibara teaches: wherein the detector comprises a plurality of current detectors, and wherein each of the plurality of current detectors is associated with at least one aperture of the aperture array. (Maeda [0039])


Regarding Claim(s) 10, Maeda as modified by Sakakibara teaches: wherein the detector comprises a Faraday cup, a diode, an 5array of diodes, or a scintillator. (Maeda [0039] – The disclosed electrodes 11 are plates that collect charge directly and thus are considered a Faraday cup.)


Regarding Claim(s) 16, Maeda as modified by Sakakibara teaches: further comprising a controller including circuitry, the circuitry configured to apply an electric signal to the detector to enable the detector to accumulate electric charge for the predetermined time based on the operation mode. (Maeda figs. 2,7; detection plates 11 face towards the beam source, S1-S3,S6-S8; [0039]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])

Regarding Claim(s) 17, Maeda as modified by Sakakibara teaches: wherein the operation mode comprises a detection mode or a monitoring mode. (Maeda fig. 7; S1-S3,S6-S8.) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])

Regarding Claim(s) 18, Maeda as modified by Sakakibara teaches: further comprising applying an electric signal to the detector to enable the detector to accumulate electric charge for the predetermined time based on the operation mode, wherein the operation mode comprises a detection mode or a monitoring mode. (Maeda figs. 2,7; detection plates 11 face towards the beam source, S1-S3,S6-S8; [0039]) (Sakakibara figs. 2-3; [0020],[0012]-[0013],[0079])


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/              Examiner, Art Unit 2881